—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of the charges of committing an unhygienic act and making threats. Contrary to petitioner’s contention, the misbehavior report, testimony from the correction officer who authored the report, as well as testimony from another correction officer who witnessed the incident, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Crandall v Goord, 268 AD2d 632; Matter of McNair v Goord, 265 AD2d 716). Petitioner also contends that the Hearing Officer erred in taking the correction officers’ testimony via speaker phone. Although petitioner has failed to preserve this issue for review, were we to examine it, we would find that this argument is without merit (see, Matter of Almonor v Selsky, 253 AD2d 929). There is no requirement that a witness be physically present *731at such a hearing (see, Matter of Faison v Goord, 268 AD2d 634). We have examined petitioner’s remaining contentions, including his claim of Hearing Officer bias, and find them lacking in merit.
Cardona, P. J., Crew III, Peters, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.